Case 3:18-cv-16910-FLW-TJB Document 23 Filed 10/30/19 Page 1 of 2 PageID: 379



                           UNITED STATES DISTRICT COURT
                                DISTRICT OF NEW JERSEY
___________________________________
                                       :
RABBI DAVID SLOMOVITZ, NATHAN :
FRANKEL, EDWARD HANDLER,               :
SAMUEL LANDY, MIRIAM LEVITZ,           :
HARRY LIEBER, DAVID REICH,             :
ABRAHAM TAUBER, and MORRIS             :
WALDMAN,                               :
                           Plaintiffs, :   Civil Action No. 18-16910 (FLW) (TJB)
                                       :
           v.                          :
                                       :                  ORDER
THE ENCLAVE AT FAIRWAYS                :
HOMEOWNERS ASSOCIATION, INC., :
A New Jersey Domestic Corporation,     :
                                       :
                         Defendant.    :
___________________________________ :

         THIS MATTER having been opened to the Court by Sieglinde K. Rath, Esq., counsel for

Plaintiffs Rabbi David Slomovitz, Nathan Frankel, Edward Handler, Samuel Landy, Harry Lieber,

David Reich, Abraham Tauber, Morris Waldman, and Miriam Levitz ( “Plaintiffs”), on a motion

for an award of attorneys’ fees and costs as the prevailing party in this case against Defendant The

Enclave at Fairways Homeowners Association, Inc. (“Defendant”); it appearing that Defendant,

through its counsel Edward J. Turro, Esq., has opposed Plaintiffs’ motion; the Court having

reviewed the parties’ submissions in connection with the pending motion, pursuant to Federal Rule

of Civil Procedure 78; for the reasons set forth in the Opinion filed on this date, and for good cause

shown,

         IT IS on this 30th day of October, 2019,

         ORDERED that Plaintiffs’ motion for attorneys’ fees [ECF No. 15] is GRANTED and

Plaintiffs are awarded fees in the amount of $86,318.90; and it is further

         ORDERED that Plaintiffs’ motion for costs is DENIED.


                                                    1
Case 3:18-cv-16910-FLW-TJB Document 23 Filed 10/30/19 Page 2 of 2 PageID: 380




                                                 /s/ Freda L. Wolfson
                                                 Hon. Freda L. Wolfson
                                                 U.S. Chief District Judge




                                      2
